IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CHARLES MOULTRIE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2886

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 22, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Charles Moultrie, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.